DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of U.S. Patent No. 11,110,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7-14 of the U.S. Patent No. 11,110,422 discloses all the limitations of the present claims 1, and 4-11.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,252,236. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the U.S. Patent No. 10,252,236 discloses all the limitations of the present claims 1-11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamlin et al. (WO-2011/048361).
Regarding Claim 1, Gamlin et al. reference discloses a catalyst carrier for insertion in a reactor tube of a tubular reactor, said catalyst carrier comprising: 
a container for holding catalyst in use, said container having a bottom surface closing the container, and a top surface (Abstract and Figure 1, numerals 1 – container, 6 – top surface, 107 – bottom surface); 
a carrier outer wall extending from the bottom surface to the top surface (Figure 3, numeral 4); 
a seal extending from the container by a distance which extends beyond the carrier outer wall (Figure 1, numeral 12); 
said carrier outer wall having apertures located below the seal (Figures 3 and 4, numeral 4 and Page 10, Lines 4-5).
Regarding Claim 2, Gamlin et al. reference discloses the catalyst carrier according to claim 1 comprising: 
an annular container for holding catalyst in use, said container having a perforated inner container wall defining an inner channel, a perforated outer container wall, a top surface closing the annular container and a bottom surface closing the annular container; a surface closing the bottom of said inner channel formed by the inner container wall of the annular container (Page 10, Lines 4-12).
Regarding Claim 4, Gamlin et al. reference discloses the catalyst carrier according to claim 1 wherein the carrier outer wall is smooth or shaped (Page 6, Lines Paragraph [0004]).
Regarding Claim 5, Gamlin et al. reference discloses the catalyst carrier according to claim 1 wherein the apertures in the carrier outer wall are slots (Page 5, Paragraph [0002]).
Regarding Claim 8, Gamlin et al. reference discloses the catalyst carrier according to claim 1 additionally including catalyst (Abstract).
Regarding Claim 9, Gamlin et al. reference discloses the reactor tube comprising a plurality of catalyst carriers of claim 1 (Figures 6 and 7, numeral 1 and Page 9, paragraph [0001]).
Regarding Claim 10, Gamlin et al. reference discloses the reactor including one or more reactor tubes of claim 9 (Page 2, Paragraph [0001], Page 9, Paragraph [0002] and Figures 6 and 7, numeral 15).
Regarding Claim 11, Gamlin et al. reference discloses the process for carrying out a reaction wherein the reactants enter into a catalyst carrier of claim 1 (Page 9, Paragraph [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774